                                          Case 3:19-cv-06111-WHO Document 10 Filed 05/12/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     TERRENCE BROWNLEE,                              Case No. 19-cv-06111-WHO (PR)

                                  12
                                                       Plaintiff,
Northern District of California




                                                                                         ORDER OF DISMISSAL
 United States District Court




                                  13
                                                 v.

                                  14     D. RUBAICABA, et al.,
                                                                                         Dkt. No. 5
                                  15
                                                       Defendants.

                                  16

                                  17                                        INTRODUCTION
                                  18          Plaintiff Terrence Brownlee is barred from bringing this action in forma pauperis
                                  19   because he has filed at least three federal actions that were dismissed as frivolous,
                                  20   malicious, or on grounds that they failed to state a claim for relief. He was ordered to
                                  21   show cause why pauper status should not be barred, but he has not filed any response to
                                  22   that order. Accordingly, this federal civil rights action is DISMISSED without prejudice
                                  23   to Brownlee bringing his claims in a new paid complaint.
                                  24                                         BACKGROUND
                                  25          Brownlee, a state prisoner and frequent litigant in federal court, filed this federal
                                  26   civil rights action under 42 U.S.C. § 1983 along with a motion to proceed in forma
                                  27   pauperis (IFP) under 28 U.S.C. § 1915. He was ordered to show cause why the action
                                  28   should not be dismissed under 28 U.S.C. § 1915(g), which provides that a prisoner may
                                          Case 3:19-cv-06111-WHO Document 10 Filed 05/12/20 Page 2 of 3




                                   1   not bring a civil action IFP “if the prisoner has, on 3 or more prior occasions, while
                                   2   incarcerated or detained in any facility, brought an action or appeal in a court of the United
                                   3   States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a
                                   4   claim upon which relief may be granted, unless the prisoner is under imminent danger of
                                   5   serious physical injury.” (Dkt. No. 9.) The Order identified three prior federal court
                                   6   actions (“strikes”) that appeared to count under section 1915(g) and allowed plaintiff an
                                   7   opportunity to respond, as required by Andrews v. King, 398 F.3d 1113 (9th Cir. 2005).
                                   8   The Order also informed Brownlee he could avoid dismissal by paying the filing fee by the
                                   9   deadline.
                                  10          The strikes identified were:
                                  11          (1) Brownlee v. Hoffman, No. 2:00-cv-02666-LKK-JFM (E.D. Cal. Aug. 7, 2001)
                                  12   (suit dismissed upon the recommendation of a magistrate judge for failure to state a claim
Northern District of California
 United States District Court




                                  13   on which relief can be granted);
                                  14          (2) Brownlee v. Smith, No. 2:03-cv-00746-DFL-DAD (E.D. Cal. Jun. 17, 2003)
                                  15   (suit dismissed upon the recommendation of a magistrate judge for failure to state a claim
                                  16   on which relief can be granted);
                                  17          (3) Brownlee v. Armoskus, 2:07-cv-02040-KJD-PAL (E.D. Cal. Jan. 26, 2011) (suit
                                  18   dismissed upon the recommendation of a magistrate judge for failure to state a claim on
                                  19   which relief can be granted).
                                  20          The Ninth Circuit regards these three suits as strikes. In an appeal from a judgment
                                  21   issued by the undersigned, the Ninth Circuit ordered Brownlee to show cause why the
                                  22   above suits should not bar him from proceeding IFP. The federal appellate court found
                                  23   Brownlee’s response to the Order to Show Cause insufficient, revoked his IFP status, and
                                  24   ordered him to pay the full filing fee. When Brownlee failed to pay the fee, the Ninth
                                  25   Circuit dismissed the appeal for failure to prosecute. Brownlee v. Lam, No. 18-16923 (9th
                                  26   Cir. Sept. 10, 2019).
                                  27
                                  28
                                                                                      2
                                          Case 3:19-cv-06111-WHO Document 10 Filed 05/12/20 Page 3 of 3




                                   1                                           DISCUSSION
                                   2           Brownlee has not filed any response to the Order to Show Cause. He therefore has
                                   3   not shown any reason that the restrictions of section 1915(g) should not be imposed. He
                                   4   has failed to (i) pay the filing fee; (ii) show that any of the strikes do not qualify under
                                   5   section 1915(g); (iii) show that he qualifies for the imminent danger exception; or
                                   6   (iv) otherwise show cause why this action should not be dismissed.
                                   7           Accordingly, Brownlee’s IFP application is DENIED. (Dkt. No. 5.) This civil
                                   8   rights action is DISMISSED without prejudice to Brownlee bringing his claims in a new
                                   9   paid complaint.
                                  10                                          CONCLUSION
                                  11           This action is DISMISSED without prejudice and the IFP motion is DENIED. The
                                  12   Clerk shall terminate all pending motions, enter judgment in favor of defendants, and close
Northern District of California
 United States District Court




                                  13   the file.
                                  14           IT IS SO ORDERED.
                                  15   Dated: May 12, 2020
                                                                                           _________________________
                                  16
                                                                                           WILLIAM H. ORRICK
                                  17                                                       United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                       3
